 

Exhibit 10.6

 

AFFIDAVIT OF NON-FOREIGN STATUS

   

      Section 1445 of the Internal Revenue Code provides that a buyer of a
United States real property interest must withhold tax if the seller is a
foreign person. To inform EnCana Oil & Gas (USA) Inc. (the "Buyer") that
withholding of tax is not required upon the disposition of a United States real
property interest owned by the Exploration Company of Delaware Inc. (the
"Seller"), the undersigned hereby certifies the following on behalf of the
Seller:

 

      1.      The Seller is not a non-resident alien, foreign corporation,
foreign

partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

      2.      The United States employer identification number of the Seller is
84-0793089.

 

      3.      The home office address of the Seller is 500 North Loop, 1604
East, Suite 250, San Antonio, TX 78232.

 

      It is understood that this certification may be disclosed to the Internal
Revenue Service by the Buyer and that any false statement contained herein could
be punished by fine, imprisonment, or both.

 

      Under penalties of perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of Seller.

 

             THE EXPLORATION COMPANY OF DELAWARE INC.

     

By: ____/s/ James E. Sigmon__________

 

Name: __James E. Sigmon____________

 

Title: ___President__________________ 

 

Date: ____9/30/05__________________

 